Citation Nr: 1623888	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  111-78 23	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, VA


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 15, 2010 and in excess of 50 percent from April 1, 2010 to July 20, 2011.  (Note: An evaluation of 100 percent was assigned from February 15, 2010 to April 1, 2010 and from July 21, 2011).

2.  Entitlement to service connection for diabetes mellitus type II as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Jan. D. Dills, Attorney 


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to May 1969, during the Vietnam Era.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.

A February 2011 rating decision increased the rating for PTSD from 30 percent to 50 percent, effective August 1, 2008.  The evaluation of 100 percent was continued because of hospitalization over 21 days from February 15, 2010.  The evaluation of 50 percent was assigned from April 1, 2010, which was an increased evaluation from the previously assigned 30 percent.

In a February 2016 rating decision, the RO increased the rating for posttraumatic stress disorder (PTSD) 50 percent disabling to 100 percent, effective July 21, 2011.  This is not a full grant of benefits because the Veteran filed his claim on August 1, 2008.  Therefore, the issue remains on appeal.

The Veteran changed his representative from the Disabled American Veteran (DAV) to a private attorney, Jan D. Dils, in January 2016.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his February 2016 substantive appeal, the Veteran requested a videoconference hearing with a Veterans Law Judge.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  By this remand, the Veteran will additionally be afforded the opportunity to provide testimony as to this matter.  

Accordingly, the case is REMANDED for the following action:


The RO should schedule the Veteran for a videoconference, as indicated by the Veteran and representative, on the February 2016 VA Form 9.  The RO should notify the Veteran and his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).






